Indictment originating in the Superior Court of Greene County for willfully abandoning a crop without cause before paying advances, in violation of section 3366 of the Revisal.
In this Court defendant moved to quash the proceedings and arrest the judgment upon the ground that, under said statute, the Superior Court had no original jurisdiction, in that the punishment is a fine not exceeding fifty dollars or imprisonment not exceeding thirty days. The Court is of opinion, upon examination of the statute, that the offense is within the final jurisdiction of a justice of the peace and that the Superior Court did not have original jurisdiction. The case cited, S. v. Robinson,143 N.C. 620, has no application, as the original record shows it originated in the justice's court.
Judgment arrested. *Page 332 
(454)